Citation Nr: 1019316	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The competent medical evidence does not establish left ear 
hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that service connection is 
warranted for claimed left ear hearing loss. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for VA compensation purposes, a "hearing loss" 
disability exists where the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id. 38 C.F.R. § 3.385 (2009).  

The Veteran is seeking service connection for claimed left 
ear hearing loss, which he contends is a result of acoustic 
trauma he experienced from in-service exposure to loud 
communication equipment, trucks, and rifles.  At the outset, 
the Board notes that the Veteran's reported in-service noise 
exposure is consistent with the circumstances of such 
service.  38 U.S.C.A. § 1154(a).  As such, in-service noise 
exposure is conceded here, and indeed, service connection is 
already in effect for the right ear.  The sole question then 
is whether the Veteran has left ear hearing loss for VA 
purposes in the left ear attributable to such in-service 
noise exposure.

In this case, the claim must be denied because the evidence 
fails to demonstrate impaired hearing for VA purposes in the 
left ear under 38 C.F.R. § 3.385.

In a VA audiology consult note in January 2005, the Veteran 
denied hearing loss and reported a perforated left tympanic 
membrane (TM) that occurred while water skiing in 
approximately 1968.  The examiner noted that hearing was 
essentially within normal limits except for high frequencies.  
On the audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
15
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

A private audiology examination in July 2008 conducted by Dr. 
CAF, Au.D., showed mild high frequency sensorineural hearing 
loss bilaterally.  On the audiogram, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
20
30
35

Speech audiometry revealed word recognition ability of 96 
percent in the left ear.

The above evidence fails to demonstrate impaired hearing 
under 38 C.F.R. § 3.385.  Moreover, no other competent 
medical evidence of record demonstrates hearing loss for VA 
purposes.

Again, it is not disputed that the Veteran was exposed to 
noise during his active service.  However, as the evidence 
fails to establish current disability for VA purposes, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability." and held "[in] the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In sum, there is no basis for a grant of service connection 
for claimed left ear hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in September 2008 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision on the matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter also explained how VA establishes disability 
ratings and effective dates.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, a formal compensation and pension 
examination was not provided to the Veteran.  However, the 
record contains a VA audiologic consult that includes all 
pertinent audiometric data necessary to decide the claim.  
Moreover, the file contains more recent private audiometric 
findings in July 2008.  The Veteran has not asserted that his 
hearing has worsened since this most recent examination.  
Therefore, no additional examination is deemed to be 
necessary here.  Instead, the medical evidence of record is 
sufficient to fairly adjudicate the claim.

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains his service treatment records, a VA 
medical record, as well as a private audiology examination.  
The Board also concludes that the Veteran has not identified 
further evidence not already of record.  



For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


